DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As per the specification, under the section of “CROSS-REFERENCE TO RELATED APPLICATIONS “ , “ paragraph [0001] “ has been replaced with:  -  - 
	[0001] This application is a continuation of U.S. Patent Application No. 14/701,184, filed April 30, 2015, now U.S. Patent No. 10,248,963, which is a continuation of U.S. Patent Application No. 14/290,776, filed May 29, 2014, now U.S. Patent No. 9,047,616, which claims benefit of U.S. Patent Application No. 61/829,921, filed May 31, 2013, all of the above-referenced applications being incorporated by reference herein for all purposes.   -  -  .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
The prior art taken alone or in combination failed to teach or suggest :
“determining on the computer a behavior factor for the customer, the behavior factor not being based upon a payment difference between the existing payment amount and the new 
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
Chirehdast (US Patent No. 8,504,470) discloses a system and method for providing financing to a 
customer for the purchase of a product.
	Ivanoff et al (US Pub. No. 2015/0193749) disclose a system and method of managing payments for services or products purchased.  Pre-determined payment options are configured by a provider .  The predetermined  payment options can include an option for financing a balance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 


/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
June 22, 2021